 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChestnut Hill Bus Corp. and Charles H. JonesAmalgamated Transit Union, Local 1336, AFL-CIOand Charles H. Jones. Cases 39-CA-1644 and39-CB-43030 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 November 1983 Administrative LawJudge Hutton S. Brandon issued the attached deci-sion. The Respondent Employer and the Respond-ent Union each filed exceptions and supportingbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders thatA. The Respondent Employer, Chestnut Hill BusCorp., Bridgeport, Connecticut, its officers, agents,successors, and assigns, shallI The judge examined only arts. 5.1 and 5.2 of the Respondents' collec-tive-bargaining agreement and found that the union-security provisionscontained in those sections created an "obvious ambiguity" as to whethercurrent employees who were not members of the Union when the con-tract was executed were covered by those provisions. The judge failed todiscuss or include in his decision the text of art. 5.4 of the collective-bar-gaining agreement. That provision reads as follows:5.4 Any employee who fails to become or remain a member of theUnion by reason of his failure to tender to the Union the initiationfees (if not already a member) or periodic dues uniformly required asa condition of acquiring or retaining membership in the Union in ac-cordance with the Labor-Management Relations Act of 1947, asamended, shall be discharged by the Company; provided, however,that the Company shall not be obligated to discharge an employeeunless: (1) the Company has received from the Union (a) writtennotice of the employee's failure to tender such initiation fees or peri-odic dues, and (b) a written demand for such discharge; and (2) suchdischarge can be made lawfully in accordance with the Labor-Man-agement Relations Act of 1947, as amended.We find it unnecessary, however, to pass on whether art. 5.4 cures theambiguity perceived by the judge in the contract's union-security clausein view of our agreement with the judge's additional findings that the Re-spondent Union violated Sec. 8(bXIXA) and (2) of the Act and the Re-spondent Employer violated Sec. 8(aX3) and (1) of the Act becauseJones' discharge was predicated in part on Jones' failure to pay uniondues for a period during which no union-security agreement was ineffect.s We shall modify the judge's recommended Order to require that boththe Respondent Employer and the Respondent Union comply with an ex-punction remedy. See Sterling Sugars, 261 NLRB 472 (1982); R. H. Macya Co., 266 NLRB 858 (1983).270 NLRB No. 351. Cease and desist from(a) Discharging or otherwise discriminatingagainst employees in regard to their hire or tenureof employment or any term or condition of em-ployment to encourage or discourage membershipin any labor organization, except as may be author-ized under the proviso of Section 8(a)(3) of theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Charles H. Jones immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and, jointlyand severally with the Union, make Jones wholefor any loss of earnings and other benefits resultingfrom his unlawful discharge in the manner set forthin the section of the administrative law judge's de-cision entitled "The Remedy."(b) Remove from its files any reference to theunlawful discharge of Charles H. Jones and notifyhim in writing that this has been done and that thedischarge will not be used against him in any way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facilities in Bridgeport, Connecti-cut, copies of the attached notice marked "Appen-dix A."3Copies of the notice, on forms providedby the Officer in Charge for Subregion 39, afterbeing signed by the Respondent Employer's au-thorized representative, shall be posted by the Re-spondent Employer immediately upon receipt andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent Employer toensure that the notices are not altered, defaced, orcovered by any other material.(e) Notify the Officer in Charge for Subregion39 in writing within 20 days from the date of thisa If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."212 CHESTNUT HILL BUS CORP.Order what steps the Respondent Employer hastaken to comply.B. The Respondent Union, Amalgamated TransitUnion, Local 1336, AFL-CIO, Bridgeport, Con-necticut, its officers, agents, and representatives,shall1. Cease and desist from(a) Causing or attempting to cause Chestnut HillBus Corp. to discriminate against Charles H. Jones,or any other employee, in violation of Section8(aX3) of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act, except tothe extent that such rights may be affected by alawful agreement requiring membership in a labororganization as a condition of employment.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Notify Chestnut Hill Bus Corp. in writing,with a copy to Charles H. Jones, that it does notobject to the reinstatement by Chestnut Hill BusCorp. of Charles H. Jones.(b) Jointly and severally with Chestnut Hill BusCorp. make Charles H. Jones whole for any loss ofearnings and other benefits resulting from his un-lawful discharge in the manner set forth in the sec-tion of the administrative law judge's decision enti-tled "The Remedy."(c) Remove from its files, and ask Chestnut HillBus Corp. to remove from its files, any referenceto the unlawful discharge of Charles H. Jones andnotify him in writing that it has done so and that itwill not use the discharge against him in any way.(d) Post at its office and meeting hall, if any,copies of the attached notice marked "AppendixB."' Copies of the notice, on forms provided bythe Officer in Charge for Subregion 39, after beingsigned by the Respondent Union's authorized rep-resentative, shall be posted by the RespondentUnion immediately upon receipt and maintained for60 consecutive days in conspicuous places includ-ing all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken bythe Respondent Union to ensure that the noticesare not altered, defaced, or covered by any othermaterial.(e) Additional copies of Appendix B shall besigned by the Respondent Union's authorized rep-resentative and forthwith returned to the Officer inCharge for Subregion 39. These notices shall befurnished to Chestnut Hill Bus Corp. and posted inplaces where notices to employees are customarilyposted.4 See fn. 3 above.(f) Notify the Officer in Charge for Subregion 39in writing within 20 days from the date of thisOrder what steps the Respondent Union has takento comply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of you in regard to your hire ortenure of employment or any other term or condi-tion of employment for supporting AmalgamatedTransit Union, Local 1336, AFL-CIO, or anyother union, or for refraining from all organization-al activity, including membership in AmalgamatedTransit Union, Local 1336, AFL-CIO, except asmay be required under the proviso of Section8(aX3) of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Charles H. Jones immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed, and WEWILL, jointly and severally with the above-namedUnion, make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interest.WE WILL remove from our files any reference tothe unlawful discharge of Charles H. Jones and WEWILL notify him in writing that we have done soand that the discharge will not be used against himin any way.CHESTNUT HILL BUS CORP.-213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT cause or attempt to cause Chest-nut Hill Bus Corp. to discriminate against CharlesH. Jones, or any other employee, in violation ofSection 8(aX3) of the Act.WE WILL NOT in any like or related manner re-strain or coerce employees of Chestnut Hill BusCorp. in the exercise of the rights guaranteed themby Section 7 of the Act, except to the extent thatsuch rights may be affected by a lawful agreementrequiring membership in a labor organization as acondition of employment.WE WILL notify Chestnut Hill Bus Corp. in writ-ing, with a copy to Charles H. Jones, that we haveno objection to the employment of Charles H.Jones, and WE WILL NOT oppose his reinstatementwithout loss of benefits or seniority.WE WILL, jointly and severally with ChestnutHill Bus Corp., make Charles H. Jones whole forany loss of earnings and other benefits resultingfrom his discharge, less any net interim earnings,plus interest.WE WILL remove from our files, and ask Chest-nut Hill Bus Corp. to remove from its files, anyreference to the unlawful discharge of Charles H.Jones and WE WILL notify him in writing that wehave done so and that we will not use the dis-charge against him in any way.AMALGAMATED TRANSIT UNION,LOCAL 1336, AFL-CIODECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.These consolidated cases were tried at Fairfield, Con-necticut, on October 12, 1983.1 The charges in bothcases were filed by Charles H. Jones, an individual(Jones), on May 5, and an order consolidating cases anda consolidated complaint and notice of hearing wasissued on June 29. The primary issues presented are (a)whether Amalagamated Transit Union, Local 1336,AFL-CIO, hereinafter called the Respondent Union orthe Union, violated Section 8(b)(2) of the National LaborRelations Act (the Act), by causing Chestnut Hill BusCorp. (the Respondent Employer or the Company), todischarge its employee Jones for his failure to pay uniondues and initiation fees when he was under no obligationto do so, and (b) whether the Respondent Employer vio-lated Section 8(aXl) and (3) of the Act, by granting theUnion's request and discharging Jones on April 15.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, the Respondent Em-ployer and the Respondent Union, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent Employer is a Connecticut corpora-tion with an office and place of business in Bridgeport,Connecticut, where it is engaged in the providing ofschool bus transportation services. During the 12-monthperiod ending April 30 the Company in the course andconduct of its business operations derived gross revenuesin excess of $250,000 and during the same period pur-chased and received at its Bridgeport, Connecticut facili-ty products, goods, and materials valued in excess of$50,000, directly from points outside the State of Con-necticut. The complaint alleges and both the Companyand the Union admit that the Company is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.The complaint also alleges, and both the Company andUnion admit, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.11. MATERIAL FACTSJones was employed by the Company in 1980 andworked on a part-time basis as a bus driver. While theempoyees of the Company were represented by theUnion, Jones never joined the Union.The Union and Company were parties to successivecollective-bargaining agreements, the first one havingbeen executed in September 1976. The last collective-bargaining agreement were not concluded until mid-De-cember 1982, and the new agreement was not executeduntil December 27, 1982. However the new agreementwas made retroactive to the day following the expirationof the preceding agreement to ensure a continuity of theexistence of the collective-bargaining agreement betweenthe parties.The new collective-bargaining agreement contained inarticle 5 the following provision on union security whichwas identical to a provision negotiated in the first collec-' All dates are in 1983 unless otherwise indicated.214 CHESTNUT HILL BUS CORP.tive-bargaining agreement between the parties and whichwas continued unchanged in all succeeding agreements:5.1 All employees covered by this agreementshall become and remain members of the Union as acondition precedent to continuing employmentduring the terms of this Agreement, in accordancewith paragraph 5.25.2 Any employee who is a member of the Unionin good standing on the effective date of this agree-ment shall, as a condition of employment, after thethirtieth day following said effective date, maintainhis membership in the Union to the extent of payingmembership dues uniformly levied against all unionmembers. Any employees thereafter hired shall, as acondition of employment start on the 31st day fol-lowing the beginning of employment, acquire andmaintain membership in the Union to the extent ofpaying the initiation fee and the periodic member-ship dues uniformly required of all union members.The date of hire is the date the employee's name isplaced on the Company roster.Following execution of the current collective-bargain-ing agreement the Union through its president RobertNewman drafted a notice to employees of the Companydated January 10 which Newman had posted in the driv-ers' room at the Company's facility. In the noticeNewman advised employees of the execution of theagreement, set forth their union dues obligations, and re-lated the method by which back dues could be paid forthe preceding 4 months during which no collective-bar-gaining agreement had been in effect.' The notice alsorelated that nonmembers employees would be requiredto join and pay initiation fees as well as dues includingdues for the preceding 4 months.On or about January 13 Union President Newman andRobert Raiente, the Union's financial secretary, went tothe company facility to enlist union members.3 It is un-disputed that during this visit to the facility Newmantalked to Jones about becoming a union member. Thereis, however, some dispute regarding exactly what wassaid. Jones testified that when he came into the driversroom on January 13 he talked to Newman about joiningthe Union. Jones inquired of Newman what benefits hehad from the Union. Newman began to list the benefits,but Jones found the listing inadequate and askedNewman why he should join the Union if he got no ben-efits. While apparently there were other comments,Jones testified that at no time did Newman tell Joneshow much money Jones owed the Union or how much' It was the practice of the Company to lay off its drivers during thesummer months. After the driven were recalled in September they ap-parently worked without a bargaining agreement until an agreement wasreached on the new contract.' Newman made no claim on the part of himself or on the part of theUnion that there had been any prior effort to enforce the Union's securi-ty provisions of either the newly negotiated collective-bargaining agree-ment or the prior agreements. It was explained that there was a constantturnover among employees so that it was difficult for the Union to keepup with who was in the collective-bargaining unit. Raiente conceded inhis testimony that as of January 14 there were about 58 collective-bar-gaining unit employees who were not members of the Union.union dues were. In leaving Jones told Newman that hewas not joining the Union and if Newman was going tofire him to go ahead and fire him because Jones was notgoing to join. Newman in his testimony, on the otherhand, contradicted Jones claiming that he specificallytold Jones that the Union dues were $10 a month and theUnion's initiation fee was $10. Newman related how duesback to September could be paid. He described Jones asbelligerent during the exchange. Raiente generally cor-roborated Newman.Jones made no subsequent effort to join the Union. OnFebruary 18 another notice was posted by the Union atthe Company advising employees that if they were notmembers of the Union that they had until March 4 toregister and join the Union. The notice stated that failureto join the Union and tender initiation fees and periodicdues would result in a written demand to the Companyto discharge the employees. Jones testified he did not seethis notice.By letter dated March 29 Newman sent the Companya list of names of 12 employees including Jones whomthe letter said had failed "to tender membership, initi-ation fees, or periodic dues as outlined in our contract,page 4, article 5.4." The letter demanded the dischargeof the listed employees. It is undisputed that Newman'sletter was also posted at the Company including a hand-written notation at the bottom of the letter stating, "Givethem until 4/15/83 to sign or terminate them per BobNewman, Union President." Jones admittedly saw thisletter after it was posted and even removed it to make acopy of it. Nevertheless, he made no efforts prior toApril 15 to attain union membership or pay back dues.On April 15 he received a termination slip from a com-pany secretary listing the reason for his termination as"does not want to join the union."'III. ARGUMENTS AND CONCLUSIONSThe General Counsel relies on a number of argumentsto establish the violation attributed to the Company andthe Union. First, he argues that the union-security clauseherein is in actuality only a maintenance of membershipclause which can serve no lawful predicate for Jones'discharge since he had never joined the Union. Accord-ing to the General Counsel, the alleged union-securityprovision is totally silent on the obligation of an employ-ee who is not a union member on the date the latest con-tract was effectuated to join the union. Moreover, evenif Jones had been required under the collective-bargain-ing agreement to join the Union when he was initiallyhired in 1980 his obligation to remain a member ceasedwhen the contract expired on June 30, 1982, and he wasnot required to join the Union when the new contractcame into effect under the language of the contract.As a second argument the General Counsel contendsthat the discharge was unlawful because the Unionsought and accomplished the discharge because of Jones'failure to pay union dues during the hiatus between theexpired contract and the new contract, a period when4 Jones related in his testimony that he provided the secretary the lan-guage inserted on the separation slip.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was no union-security provision in existence. TheGeneral Counsel citing Typographical Union (Plain DealerPublishing Co.), 225 NLRB 1281 (1976), asserts that duesobligations under a union-security agreement start on theday of the execution of the agreement and not the dateto which the agreements is made retroactive.The General Counsel proceeds to argue alternatively,and although not specifically alleged in the complaints,that even assuming a valid union-security clause existedthe Union failed to fulfill its fiduciary obligation to Jonesthus making his discharge unlawful under Section8(bXIXA) of the Act, because the Union never specifi-cally provided Jones with accurate information concern-ing the amount of the dues and fees he owed, themethod of computations, or the date payment was re-quired. Such information to the affected employee is nec-essary, the General Counsel urges citing PhiladelphiaSheraton Corp., 136 NLRB 888 (1962); Machinists Lodge946 (Aerojet-General Corp.), 186 NLRB 561 (1970), beforea union-security provision may be legitimately invoked.According to the General Counsel, Jones was entitled toactual notice of the dues and fees information as well asthe Union's intent to seek his discharge and the effectivedate of the discharge. In this connection the GeneralCounsel argues that the Union's notices posted at theCompany's facilities requesting the discharge of Jonesand the discharge date was insufficient notice to Jonesunder Board law.The Company in its brief relies solely on the union-se-curity provision in the collective-bargaining agreement.Under its construction of the agreement the union-securi-ty provision is not ambiguous. Moreover the Companyrelies on the testimony of Ralph Arganese, the Compa-ny's president, and William Kyer, the former union presi-dent, who testified regarding the intent and applicationof the union-security provision. Both testified that theparties intended the agreement to be a union-securityagreement and that it had been applied in that manner.However, Arganese admitted that prior to the Union'srequest involved in the discharge of Jones, there hadbeen no other attempt by the Union to enforce theunion-security provision through discharges of employ-ees. With respect to the sufficiency of the notice givenJones regarding his dues and fees obligation as well asthe Union's request to discharge him the Companyargues that Jones had actual notice of such informationthrough the remarks to him by Union President Newmanand through the notices posted at the Company's facili-ties. Jones, according to the Company, deliberately ig-nored the warnings and decided that he would ratheraccept the discharge than join the Union. The Union ar-guments contained in its brief are the same as those ad-vanced by the Company.Concidering first the issue of the existence of a validunion-security provision, it is quite clear that the partiesintended to have, and believed that they had, a validunion-security provision. They entitled the pertinent pro-vision "Union Security." And, aside from the testimonyof Arganese and Kyer to that effect, section 5.1 of articleV clearly reflects the intent of the parties that "all em-ployees" covered by the agreement were to becomemembers of the Union as a condition of employment.Section 5.2 does not attempt, in my view, to modify orlimit the all exclusive intent of section 5.1, but it never-theless fails to specifically apply the intent of section 5.1to employees who were not members on the effectivedate of the execution of the agreement. Thus, it is un-clear what terms or within what period such employeescould be required to join the Union. This omission cre-ates an obvious ambiguity. The Board has held, as theGeneral Counsel points out, that union-security provi-sions relied on as justification for discharge must be ex-pressed in clear and unmistakable language. In Jack Wat-kins G.M.C., 203 NLRB 632, 635 (1973), the Boardstated: "In view of the extreme consequences that can le-gally be imposed on a nonconforming employee, it is notasking too much to require the parties to a labor agree-ment to express the essentials of union-security provi-sions in unmistakable language." Moreover, it is a famil-iar principle that ambiguities in construing contractualprovisions are to be construed most strongly against theparties drafting such provisions. See Taft BroadcastingCo. v. NLRB, 441 F.2d 1382, 1384 (8th Cir. 1971); Willis-ton, Contract 621 (3d ed. 1961).As the Company and Union argue, past practices maybe used to demonstrate the intent of an ambiguous con-tract provision. Standard Homes, 249 NLRB 1085 (1977).However, the record is clear that the Union had neverpreviously attempted to enforce the union-security provi-sion under the old collective-bargaining agreement.Thus, past practice demonstrates nothing that wouldserve to define the critical omission in the clause asargued by the General Counsel.The Company and Union correctly argue that even anoral union-security agreement is lawful and enforceableciting Pacific Iron & Metal Co., 175 NLRB 604 (1969).By this argument they imply that whatever deficiencyexists in the written agreement it was cured by the un-derstanding of the parties and their past practice. Oralagreements must be subject to proof of their preciseterms and affected employees must be fully and mistak-ably informed of such terms before such agreements maybecome effective. There was no evidence here of a spe-cific oral agreement between the parties curing the omis-sion in the written agreement. Moreover, since the par-ties never recognized an omission in the union-securityarrangement they could hardly have fully informed em-ployees regarding an oral agreement on an interpretationcuring the ommission.Finally, Respondents argue that in the instant caseJones did not rely any particular interpretation of theunion-security provision in deciding not to join theUnion and that the argument against the provision arosein the General Counsel sui generis. The fact remains thatthe validity of the provision as applied to Jones was putin issue by his discharge pursuant to the provision. Jones'filing of a charge in this matter obligated the GeneralCounsel to access the legality of the discharge under theAct considering all the circumstances, including theunion-security provision relied on by Respondents as ap-plied to Jones.Accordingly, and considering all the foregoing, I con-clude that the provision on union security in the applica-216 CHESTNUT HILL BUS CORP.ble collective-bargaining agreement between the parties,silent as it was with respect to its application to employ-ees who were not union members on the date of its exe-cution, did not constitute a valid union-security provisionas applied to such employees.Jones was hired in 1980 during the existence of thethen effective collective-bargaining agreement containingprovisions making union membership a condition of em-ployment for new hires. As his continued employmentduring the term of that agreement which expired on June30, 1982, was contrary to the union-security provision asit applied to new hires Jones was subject to discharge.The Union did not, however, seek his discharge at thattime, and even in the instant case did not predicate itsattempt to discharge him on his lack of membershipduring the existence of the prior agreement. As the Gen-eral Counsel points out a union-security clause does notsurvive the expiration of a contract absent a contractualprovision continuing it. Trico Products Corp., 238 NLRB1306 (1978). Thus, when the new collective-bargainingagreement was executed on December 27 Jones enjoyedthe status of a current employee, not a new hire and, nothaving become a member of the Union, he was not re-quired under the provisions of the agreement to maintainhis membership in the Union. Under these circumstances,having construed the union-security provision as beinginapplicable to current employees on the effective dateof the execution of the agreement, I conclude, as arguedby the General Counsel, that Jones had no obligationunder the latest contract executed by the parties to jointhe Union and the Union's request for his dischargetherefore violated Section 8(bX2) and (lXA)5of the Actand the Employer's acceding to that demand violatedSection 8(a)(3) and (1) of the Act.I also find merit to the General Counsel's argumentthat Jones' discharge was additionally violative of Sec-tion 8(bX2) of the Act, even assuming the existence of avalid union-security agreement applicable to Jones, be-cause Jones' discharge was predicated in part on Jones'failure to pay dues during a time when no collective-bar-gaining agreement was in effect. Union dues accrual maynot be made retroactive and can begin only from thedate of the execution of the current collective-bargainingagreement on December 27, 1982. See TypographicalUnion 53, supra. The Union's notice to employees of Jan-uary 10 which the parties concede was posted at theCompany's premises reflected that nonunion employeeswere required to join the Union, and pay an initiation feeand double dues catching up for the months of Septem-ber, October, November, and December. This covers theretroactive period of the contract. There is no evidenceherein that the Union retracted that notice at any timesubsequent to its posting. Moreover, Newman admitted' The complaint is devoid of an 8(bXIXA) violation. However, it isclear that the facts which establish the 8(bX2) violation were litigated andsupport the 8(bXIXA) finding since a discharge occurred. Cf. Food dCommercial Workers (Gallahue's Supermarkets), 247 NLRB 1031, 1033 fn.7. It is well established that the Board may find and remedy a violationeven in the absence of a specific allegation in the complaint so long asthe issues are closely connected to the subject matter of the complaintand have been fully litigated. See Crown Zellerbach Corp., 225 NLRB911, 912 (1976); Rochester Cadet Cleaners, 205 NLRB 773 (1973).that he advised Jones of the double dues requirement.Because the Company was also aware, by virtue of theJanuary 10 notice, that the Union was requiring dues de-ductions to cover the period when there was no union-security agreement in effect, the Company had reasona-ble grounds for believing that the Union's request for dis-charge was predicated on his failure to join the Unionand pay union dues for a period when he could not le-gally be required to do so. Reasonable grounds for be-lieving the Union's request was unlawful provides thebasis for the finding of an 8(aX3) and (1) violation by theCompany in this case. See Forsyth Hardwood Co., 243NLRB 1039, 1040 (1979). Accordingly, by acceding tothe Union's demand under these circumstances also, theEmployer violated Section 8(a)(1) and (3) of the Act asalleged.I find no merit, however, to the General Counsel's al-ternative contention that assuming the validity of theunion-security agreement, the Union neverthelessbreached its fiduciary obligation in violation of Section8(b)(l)(A) and (2) of the Act6by failing, before takingaction against Jones, to specifically advise him of his fail-ure to satisfy his obligations under the collective-bargain-ing agreement, failing to specify to him the amountsowed and method of computations, and failing to specifythe dates payments were due. This is because I credit thetestimony of Newman and Raiente where their testimonycontradicts Jones regarding what Jones was told aboutdues and fees. Newman and Raienter impressed me ashonest and straightforward. Jones in his testimony ap-peared defensive, argumentative, and indirect. Moreover,Jones conceded on cross-examination that he told eitherNewman or Raiente that paying union dues would belike taking S10 and throwing it out a bus window. Theunion dues in this case happened, in fact, to be S10 permonth. It is beyond belief in the coincidence Jonesclaims that he would happen to pick $10 in his analogy ifhe had not already been told that that was the monthlydues.I also find, contrary to the General Counsel's argu-ment, that Jones had ample actual notice of the Union'srequest to discharge him for his failure to join. In addi-tion to the information, I find, was provided to him byNewman regarding the union-security arrangement and,although Jones did not see the Union's posting of Febru-ary 18 (and may not be charged with knowledge of itscontents), Jones admittedly saw the Union's notice ofMarch 29, and, in fact, made a copy of it. He thus hadactual notice of the Union's request that he be dis-charged on April 15 if he had not joined the Union andpaid his dues and fees by that date. Jones was not likelyto misinterpret the notice or its affect for he was not un-aware of the requirement of union membership under alegitimate union-security agreement between an employ-er and a union. Indeed, Jones admitted that at his regular6 The complaint does not specifically set forth this allegation. Howev-er, since the General Counsel's argument on this issue is based on theUnion's failure to give Jones adequate notice of his membership and duesobligations under the collective-bargaining agreement, and because allelements of the notice to Jones of these matters was fully litigated, Ideem the matter ripe for decision. See cases cited at fn. 5, supra.217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull-time place of employment he was a dues payingmember of another union due to the existence of a legiti-mate union-security agreement between that union andhis full-time employer. It is true, of course, that Boarddecisions hold that "a union's fiduciary duty to its mem-bers entails taking the necessary steps to make certainthat a reasonable employee will not fail to meet his unionobligations through ignorance or inadvertence, but willdo so only as a matter of conscious choice." Valley Cabi-net & Mfg., Inc., 253 NLRB 98, 108 (1970). On thisrecord, I find that Jones had actual notice of the Union'sclaim of a valid union-security agreement applicable tohim, that Jones was aware of the amounts claimed by theUnion to be due from him, and that Jones was awareseveral days7in advance of the Union's request that he,among others, be discharged for failure to join the Unionon April 15 if he had not joined prior to that date.Rather, I find Jones made a conscious decision not tojoin or pay fees. That conclusion is confirmed by Jones'direction to a company secretary to state on his termina-tion slip as the reason for termination, "does not want tojoin the Union." Accordingly, I find no breach of theUnion's fiduciary duty in this respect, and, thus, no con-sequential violation of Section 8(a)(b)(XIXA) or (2) of theAct in this regard. The violations of the Union here, aswell as those of the Company, stem from the findings al-ready made herein that the union-security arrangementwas invalid as applied to Jones under the circumstancesof this case and that the discharge of Jones was predicat-ed in part of his failure to pay union dues and fees for aperiod of time when he could not legitimately be re-quired to join the Union.CONCLUSIONS OF LAW1. Respondent Chestnut Hill Bus Corp. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Respondent Amalgamated Transit Union, Local1336, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.I The record deos not indicate precisely when the Union's March 29letter was posted by the Company. It is reasonable to infer that it wasposted around the date written, particularly in the absence of any conten-tion by Jones that the time afforded him after posting was inadequate toallow him to respond thereto.3. Respondent Union did wrongfully and unlawfullycause Respondent Employer to discriminate in regard tothe tenure and employment of Charles H. Jones in viola-tion of Section 8(a)(3) of the Act, thereby encouragingmembership in Respondent Union, and did thereby vio-late Section 8(b)(1XA) and (2) of the Act.4. By discharging Charles H. Jones at the request ofthe Union, Respondent Employer has interfered with, re-strained, and coerced its employees in violation of theirSection 7 rights under the Act and by the same conductdiscriminated in regard to the tenure and employment ofJones, all of which encouraged union membership in vio-lation of Section 8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found both Respondent Employer and Re-spondent Union to have engaged in certain unfair laborpractices, I shall recommend that each be ordered tocease and desist therefrom and to take certain affirmativeaction in order to effectuate the policies of the Act.I shall recommend that Respondent Union adviseChestnut Hill Bus Corp., in writing, with a copy toCharles H. Jones, that it has no objection to the reem-ployment of Jones. It will be further recommended thatRespondent Employer offer Jones immediate and full re-instatement to his former job, or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges. Itshall also be recommended that Respondent Union andRespondent Employer, jointly and severally make Joneswhole for any loss of pay or other benefits he may havesuffered by reason of the unlawful discrimination againsthim from the date of the discriminatory act of dischargeuntil reinstated. Backpay is to be computed in accord-ance with the formula approved in F. W. Woolworth Co.,90 NLRB 289 (1950), with interest computed in themanner prescribed in Florida Steel Corp., 231 NLRB 651(1977). 8[Recommended Order omitted from publication.]a See generally Isis Plumbing Co., 138 NLRB 716, 717-721 (1962).218